PER CURIAM.
Clyde Martin appeals the denial of his motion for relief pursuant to Florida Rule of Criminal Procedure 3.850. We issued an order to the state to show cause why this case should not be reversed for further proceedings solely on the issue of whether appellant’s counsel improperly waived his right to testify against his express wishes.
Considering the state’s response and the record, we conclude that the response and the attachments to the trial court’s order denying relief do not conclusively refute appellant’s claim. We therefore reverse and remand for the trial court to either conduct an evidentiary hearing as to this issue, or attach portions of the record that show appellant is not entitled to relief.
REVERSED.
GLICKSTEIN, POLEN and KLEIN, JJ., concur.